   Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RUDOLPH HENRY ALLEN,

                Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-263

        v.

 ILA LOCAL 114, et al.,

                Defendants.


                                            ORDER

       Before the Court is Plaintiff Rudolph Henry Allen’s Motion titled “Petition to Remand

Temporary Restraining Order Back to Original Jurisdiction.” (Doc. 18.) The Court dismissed this

case without prejudice on May 7, 2019 for Plaintiff’s failure to follow the Court’s directive that he

respond to Defendants’ motion to dismiss and also for his failure to prosecute. (Doc. 16.) In his

Motion, Plaintiff now asks that the Court “reopen” his case and remand it to the Superior Court of

Chatham County. (Doc. 18, p. 5.) For the following reasons, the Court DISMISSES Plaintiff’s

Motion. (Id.)

                                         BACKGROUND

        According to his present Motion, Plaintiff is a “[r]etired [c]ardholding [u]nion member of

[Defendant] ILA Local 1414,” (hereinafter the “Union”). (Id. at p. 1.) On October 9, 2018,

Plaintiff filed a Complaint in the Superior Court of Chatham County against the Union and several

other Defendants alleging that Defendants “did knowingly and willfully act and conspire to

oppress, injure, and damage” him. (Doc. 1-1, p. 3.) The crux of Plaintiff’s Complaint appears to

be that Defendants have conspired to deny him L Class Seniority status in the Union. (Id. at pp.
   Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 2 of 6




3–4; see also doc. 18, pp. 1–5.) At the time he initiated the action, Plaintiff appears to have been

proceeding pro se. (Doc. 1-1, p. 4.) The Union and another Defendant removed the action to this

Court. (Doc. 1.) After removing the case, multiple Defendants filed a Motion to Dismiss on

November 9, 2018. (Doc. 6.) When two months had passed without Plaintiff having filed a

response to the Motion to Dismiss, the Court ordered Plaintiff “to file a response either opposing

or indicating his lack of opposition to Defendant[s’] Motion to Dismiss within twenty-one (21)

days of the date of this Order.” (Doc. 14, p. 1 (emphasis omitted).) The Court warned that

Plaintiff’s failure to respond could result in the Court “dismiss[ing] individual claims or the entire

action.” (Id. at pp. 1–2.)

       Plaintiff did not respond within the twenty-one-day deadline set by the Court. On May 7,

2019—several months after the had deadline passed—the Court dismissed Plaintiff’s claims

without prejudice for failure to follow the Court’s directives and for failure to prosecute. (Doc.

16.) On February 22, 2021—almost two years after the Court dismissed the case—Plaintiff filed

the at-issue Motion. (Doc. 18.) In it, he states that “[t]he main reason for [his] lack of response

was that [he] suffered an injury on the job (Longshoreman) that required surgery[] and forced

[h]im to retire.” (Id. at p. 2.) He goes on to state that his injury “[s]everely limit[ed] [h]is access

to resources” and also “limit[ed] [h]im to a fixed retirement income.” (Id.) Plaintiff concludes by

“requesting [that] this Court accept [his] request to reopen and move [sic] to [r]emand the

Defendant’s Motion to Remove[] the Plaintiff’s application for a Temporary Restraining Order

back to its original jurisdiction [in] Chatham County Superior Court.” (Id. at p. 5 (exhibit citation

omitted).)

       Plaintiff’s Motion is signed by “Orin Lipsey[,] Power of Attorney-in-Fact.” (Id.) Included

as part of Plaintiff’s Motion is a document titled “Limited Power of Attorney,” which appears to




                                                  2
   Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 3 of 6




have been signed by Henry Allen. (Id. at p. 7.) It states in part “that I, Henry Allen . . ., the

‘Principal’, do hereby grant a limited and specific power of attorney to Orin Lipsey . . . as my

‘Attorney-in-Fact.’” (Id.) The document goes on to state:

       Said Attorney-in-Fact shall have full power and authority to undertake and perform
       only the following acts on my behalf:

       Attorney-in-Fact is not a BAR Attorney and will have the limited [p]ower to advise
       and govern certain legal matters facing the Principal concerning [h]is former
       employer. Attorney-in-Fact has full power to create and [f]ile [f]actual
       documentation into the [p]ublic record on behalf of the Principal, as well as speak
       on behalf of the Principal concerning these [l]egal matters. The Attorney-in-Fact
       is [i]ndemnified and [h]eld [h]armless as far as any expected outcome by the
       Principal. Principal agrees to said [p]ower of [a]ttorney being fairly and justly
       compensated for services (document creation and research)[.]

(Id.) The document is also signed by Mr. Lipsey, and an “Acknowledgement of Notary Public” is

attached to it. (Id. at pp. 7–8.) On March 4, 2021, the Union and another Defendant filed a

Response in Opposition to Plaintiff’s Motion to Reopen Case. (Doc. 19; see also doc. 20.)

                                          DISCUSSION

        Before the Court can examine the merits of Plaintiff’s Motion, the Court must determine

whether it is appropriate to consider the Motion at all given that it was prepared and signed by Mr.

Lipsey. According to the “Limited Power of Attorney” document included with Plaintiff’s Motion,

Mr. Lipsey is Plaintiff’s “Attorney-in-Fact,” but “is not a BAR [sic] [a]ttorney,” which seems to

be a disclosure that Mr. Lipsey does not have a law degree or is not licensed by any state bar, or

both. (Doc. 18, p. 7.) Indeed, Mr. Lipsey does not include a State Bar Number below his signature

on the at-issue Motion (in violation of Southern District of Georgia Local Rule 11.1), nor does he

provide any other evidence that he is licensed to practice law. (See id.) In addition, Mr. Lipsey’s

name does not appear on the State Bar of Georgia Member Directory. See State Bar of Georgia,

Membership Directory, https://www.gabar.org/membership/membersearch.cfm (last visited June




                                                 3
    Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 4 of 6




8, 2021). 1 Accordingly, the Court must determine whether Mr. Lipsey’s position as Plaintiff’s

“attorney-in-fact” alone gives him the ability to represent Plaintiff in this matter even though there

is no evidence that he is a licensed attorney.

        Under federal law, “[i]n all courts of the United States the parties may plead and conduct

their own cases personally or by counsel as, by the rules of such courts, respectively, are permitted

to manage and conduct causes therein.” 28 U.S.C. § 1654. By its own clear terms, this statute

limits a plaintiff to either personally handling his own case (i.e., proceeding pro se) or being

represented “by counsel.” The statute has frequently been applied by district courts to prohibit

non-lawyers from representing others in federal court. See, e.g., DePonceau v. Pataki, 315 F.

Supp. 2d 338, 341 (W.D.N.Y 2004) (“[P]laintiffs have no statutory []or constitutional right to be

represented in federal court by a non-lawyer.”); Lutz v. Lavelle, 809 F. Supp. 323, 325 (M.D. Pa.

1991) (“It is a well[-]established principle that while a layman may represent himself with respect

to his individual claims, he is not entitled to act as an attorney for others in a federal court.”).

        In addition, under Georgia law it is unlawful for any person other than a licensed attorney

“[t]o render or furnish legal services or advice” or “[t]o render legal services of any kind in actions

or proceedings of any nature.” O.C.G.A. § 15-19-51(a)(4), (6). The “Limited Power of Attorney”

document states that Mr. Lipsey “will have the limited Power to advise and govern certain legal

matters facing” Plaintiff, (doc. 18, p. 7), which is in clear violation of Georgia law. Georgia law

has also defined the practice of law to include “[r]epresenting litigants in court and preparing

pleadings and other papers incident to any action or special proceedings in any court or other

judicial body[,]” id. § 15-19-50(1), and this conduct would clearly encompass Mr. Lipsey’s


1
  There is only one individual with the last name of “Lipsey” listed in the Georgia Bar Directory, and the
address provided for that individual is in Lithia Springs, Georgia, and not Savannah, where the “Limited
Power     of    Attorney”     document       states    that   Orin     Lipsey    is   located.        See
https://www.gabar.org/MemberSearchDetail.cfm?ID=NDUzNzEw (last visited June 8, 2021).


                                                    4
    Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 5 of 6




preparation (and signing) of Plaintiff’s at-issue Motion. Finally, Georgia courts have clarified that

even when an individual “was apparently given power of attorney to act as [a party’s] attorney in

fact, a power of attorney does not confer upon a layman the right to practice law.” In re Estate

Wheeler, 824 S.E.2d 715, 717 (Ga. Ct. App. 2019). Our sister district courts and other federal

courts within this State have found that this prohibition extends to cases pending in federal court.

See, e.g., Jacox v. Dep’t of Def., No. 5:06-cv-182 (HL), 2007 WL 118102, at *2 (M.D. Ga. Jan.

10, 2007) (“[A] power of attorney may not be used to circumvent state law prohibitions on the

unauthorized practice of law.”); In re The Colony Place Co., No. 88-10819, 1989 WL 1113440, at

*1 (Bankr. S.D. Ga. Sept. 15, 1989) (“These required services by definition constitute the practice

of law which services by definition are beyond the ability of an attorney in fact.”). Thus, even

assuming that Mr. Lipsey is indeed Plaintiff’s attorney in fact, he still cannot represent Plaintiff in

this matter.

        “Every . . . written motion . . . must be signed by at least one attorney of record in the

attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a);

see also Hanford v. Mortg. Elec. Registration Sys., No. 1:10-CV-1004-WBH-AJB, 2010 WL

11647506, at *2 (N.D. Ga. Apr. 12, 2010) (“Since Duhart is neither a plaintiff nor an attorney, the

IFP application does not comply with Fed. R. Civ. P. 11(a) and is void.”); Umstead v. Chase

Manhattan Mortg. Corp., No. 7:04-CV-00747, 2005 WL 2233554, at *2 (W.D. Va. Sept. 13, 2005)

(“It follows from the rule prohibiting lay representation that any pleadings filed through lay

representation must be disregarded as a nullity.”). Accordingly. Plaintiff’s Motion is null and void

and must be dismissed. 2 (Doc. 18.)


2
  Even if the Court considered Plaintiff’s Motion, it would fail on the merits. Although not formally styled
as a Rule 60 motion, Plaintiff “is requesting this Court accept [his] request to reopen” the case almost two
years after the Court entered a dismissal order and judgment, (doc. 18, p. 5), which can only be
accomplished through Federal Rule of Civil Procedure 60. See Fed. R. Civ. P. Rule 60(b) (“On motion and


                                                     5
   Case 4:18-cv-00263-RSB-CLR Document 21 Filed 06/14/21 Page 6 of 6




                                              CONCLUSION

        In light of the foregoing, the Court DISMISSES Plaintiff’s Petition to Remand Temporary

Restraining Order Back to Original Jurisdiction. (Doc. 18.) This case shall remain CLOSED.

Additionally, given Mr. Orin Lipsey’s above-discussed actions in this case, the Clerk of Court

shall forward a copy of this Order to: The Unlicensed Practice of Law Department, State Bar of

Georgia, 104 Marietta St. NW, Suite 100 Atlanta, GA 30303.

        SO ORDERED, this 14th day of June, 2021.




                                           R. STAN BAKER
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




just terms, the court may relieve a party or its legal representative from a final judgment, order, or
proceeding . . . .”). Rule 60(b) permits the Court to relieve a party from a final judgment for several reasons.
See id. at 60(b)(1)–(6). Plaintiff does not specify a subpart of Rule 60(b) that he believes applies to the
facts of his case. However, he does argue that his failure to prosecute this action was caused by “an injury
on the job . . . that required surgery[] and forced [h]im to retire.” (Doc. 18, p. 2.) He also states that this
injury “limit[ed] [h]is access to resources.” (Id.) When a party provides a health reason in support of a
Rule 60 motion, district courts normally analyze the motion under Rule 60(b)(1), which allows for relief
from judgment due to “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. Rule 60(b)(1);
see, e.g., United States v. Kroll, No. 4:20-cv-28 (CDL), 2021 WL 848183, at *1 (M.D. Ga. Mar. 3, 2021)
(party argued that he failed to respond because he contracted COVID-19 and the court found “that his
argument [was] properly characterized as excusable neglect under Rule 60(b)(1).”); Brown v. Devos, No.
2:20-cv-286-FtM-38MRM, 2020 WL 5892017, at *1 (M.D. Fla. Oct. 5, 2020) (“Typically, [i]llness, by
itself, will not support a finding of excusable neglect.”) (internal quotation and citations omitted); Abbey
v. Mercedes-Benz of N. Am., Inc., No. 04-80136-CIV, 2007 WL 879581, at *1 (S.D. Fla. Mar. 20, 2007)
(“Nevertheless, illness alone is not a sufficient basis for setting aside a judgment under the first subdivision
of this rule.”) (internal quotations and citation omitted). “The Federal Rules of Civil Procedure are clear
that a 60(b)(1) motion must be made within one year of judgment.” Lender v. Unum Life Ins. Co. of Am.,
Inc., 519 F. Supp. 2d 1217, 1223 (M.D. Fla. 2007). Here, the Court entered judgment on May 10, 2019,
(doc. 17), and Plaintiff filed his Motion more than twenty-one months later, on February 22, 2021, (doc.
18). Accordingly, based on the facts presently before the Court, Plaintiff’s Motion would fail even if it had
been submitted by a licensed attorney or Plaintiff acting pro se.


                                                       6
